


Exhibit 10.32

 

SETTLEMENT AGREEMENT

 

I.                                         PARTIES

 

This Settlement Agreement (“Agreement”) is entered into by and among the United
States of America, acting through the United States Department of Justice and on
behalf of the Office of Inspector General (“OIG-HHS”) of the Department of
Health and Human Services (“HHS”) (collectively, the “United States”); and
Biovail Corporation (“Biovail”), through their authorized representatives.
Collectively, all of the above shall be referred to as “the Parties.”

 

II.                                     PREAMBLE

 

As a preamble to this Agreement, the Parties agree to the following:

 

A.                                   Biovail is a Canadian company with
headquarters in Mississauga, Ontario that distributes drugs.

 

B.                                     Biovail Pharmaceuticals LLC is a limited
liability company. Biovail Pharmaceuticals LLC was formerly known as Biovail
Pharmaceuticals, Inc with headquarters in Bridgewater, New Jersey. Biovail
Pharmaceuticals LLC and Biovail Pharmaceuticals, Inc. shall be referred to
throughout the remainder of this Agreement as “BPI”.

 

C.                                     The United States contends that Biovail
submitted or caused to be submitted claims for payment to the Medicaid Program
(Medicaid), Title XIX of the Social Security Act, 42 U.S.C. § 1396-1396v.

 

D.                                    The United States contends that it has
certain civil claims, as specified in Paragraph 2 below, against Biovail for
engaging in the following conduct during the period from January 1, 2003 through
December 31, 2004 (hereinafter the conduct described in this paragraph and
subparagraphs (1) - (2) below will be referred to as the “Covered Conduct”):

 

(1)                                 Biovail through BPI engaged in program known
as the PLACE program whereby it paid physicians and other medical prescribers in
order to induce them to write prescriptions for the Biovail drug Cardizem, L.A.,
and thereby caused false and/or fraudulent claims

 

--------------------------------------------------------------------------------


 

for payment for Cardizem, L.A. to be submitted to federal health care programs.

 

(2)                                 Through the PLACE program, BPI and Biovail
and others conspired to and did knowingly and willfully make payments to induce
another party to recommend purchasing or ordering the drug Cardizem, L.A. in
violation of 42 U.S.C. § 1320a- 7b(b)(2)(B).

 

E.                                      The United States also contends that it
has certain administrative claims against Biovail for engaging in the Covered
Conduct.

 

F.                                      On or before September 15, 2009, or such
other date as may be determined by the Court, BPI has agreed to enter a plea of
guilty pursuant to Fed. R. Crim. P. 11(c)(1)(C) (the “Plea Agreement”) to an
Information to be filed in the District of Massachusetts (the “Criminal Action”)
that will allege violations of 18 U.S.C. § 371 and 42 U.S.C. § 1320a-
7b(b)(2)(B).

 

G.                                     This Agreement is neither an admission of
liability by Biovail (with the exception of such admissions as BPI makes in
connection with its guilty plea referenced in Preamble Paragraph F above and
accepted by the Court), nor a concession by the United States that its claims
are not well founded;

 

H.                                    To avoid the delay, uncertainty,
inconvenience, and expense of protracted litigation of the above claims, the
Parties reach a full and final settlement pursuant to the Terms and Conditions
below.

 

III.                                 TERMS AND CONDITIONS

 

1.                                       Biovail agrees to pay to the United
States two million, four hundred and four thousand, two hundred and eighty-six
dollars ($2,404,286) plus interest at the Medicare Trust Fund Rate in effect on
May 1, 2008 from May 1, 2008 until the date of payment (the “Settlement
Amount”). This sum shall constitute a debt immediately due and owing to the

 

2

--------------------------------------------------------------------------------


 

United States upon the satisfaction of the conditions of payment set forth in
this paragraph.  This debt is to be discharged by payment of the Settlement
Amount by electronic funds transfer pursuant to written instructions to be
provided by the United States Attorney’s Office for the District of
Massachusetts. Biovail agrees to make this electronic funds transfer no later
than seven business days following the latest of the dates on which the
following occurs: (1) this Agreement is fully executed by the Parties and
delivered to Biovail’s attorneys; or (2) the date on which the Court accepts a
Fed. R. Crim. P. 11(c)(1)(C) guilty plea as described in Preamble F in
connection with the Criminal Action and imposes the agreed upon sentence.

 

If BPI’s agreed-upon guilty plea pursuant to Fed. R. Crim. P. 11(c)(1)(C) in the
Criminal Action described in Preamble Paragraph F is not accepted by the Court
or the Court does not impose the agreed-upon-sentence for whatever reason, this
Agreement shall be null and void at the option of either the United States or
Biovail. Whether the United States or Biovail exercises this option, which
option shall be exercised by notifying all parties, through counsel, in writing
within five(5) business days of the Court’s decision, the Parties will not
object and this Agreement will be rescinded. If this Agreement is rescinded,
Biovail and its subsidiary BPI, will not plead, argue or otherwise raise any
defenses under the theories of statute of limitations, laches, estoppel or
similar theories, to any civil or administrative claims, actions or proceedings
arising from the Covered Conduct that are brought by the United States within 90
calendar days of rescission.

 

2.                                       Subject to the exceptions in Paragraph
4 below, in consideration of the obligations of Biovail set forth in this
Agreement, conditioned upon Biovail’s full payment of the Settlement Amount, and
subject to Paragraph 12 below(concerning bankruptcy proceedings commenced,
within 91 days of the effective date of this Agreement), the United States (on
behalf of itself, its officers, agents, agencies, and departments) agrees to
release Biovail, together with its current and former divisions, parents, direct
and indirect subsidiaries, successors and assigns and their current and former
directors, officers and employees, from any civil or administrative monetary
claim the United States has or may have under the False Claims Act, 31 U.S.C. §§
3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program
Fraud Civil-

 

3

--------------------------------------------------------------------------------


 

Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law theories of payment by
mistake, unjust enrichment, and fraud for the Covered Conduct.

 

3.                                       In consideration of the obligations of
Biovail set forth in this Agreement and the Corporate Integrity Agreement (CIA)
entered into between OIG-HHS and Biovail, conditioned upon Biovail’s full
payment of the Settlement Amount, and subject to Paragraph 12, below (concerning
bankruptcy proceedings commenced within 91 days of the effective date of this
Agreement), OIG-HHS agrees to release and refrain-from instituting, directing or
maintaining any administrative action seeking exclusion from the Medicare,
Medicaid, or other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) against Biovail under 42 U.S.C. § 1320a-7a (Civil Monetary
Penalties Law), or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud,
kickbacks, and other prohibited activities), for the Covered Conduct, except as
reserved in Paragraph 4, below, and as reserved in this Paragraph. The OIG-HHS
expressly reserves all rights to comply with any statutory obligations to
exclude Biovail from the Medicare, Medicaid, and other Federal health care
programs under 42 U.S.C. § 1320a-7(a)(mandatory exclusion) based upon the
Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking
action against other entities or persons, or for conduct and practices, for
which claims have been reserved in Paragraph 4, below.

 

4.                                       Notwithstanding any term of this
Agreement, specifically reserved and excluded from the scope and terms of this
Agreement as to any entity or person (including Biovail) are the following:

 

(a)                                  Any, civil, criminal or administrative
liability arising under Title 26 of the United States Code (Internal Revenue
Code);

 

(b)                                 Any criminal liability;

 

(c)                                  Except as explicitly stated in this
Agreement any administrative liability, including mandatory exclusion from
Federal health care programs;

 

(d)                                 Any liability to the United States (or its
agencies) for any conduct other than the Covered Conduct;

 

4

--------------------------------------------------------------------------------


 

(e)                                  Any liability based upon such obligations
as are created by this Agreement;

 

(f)                                    Any liability for express or implied
warranty claims or other claims for defective or deficient products or services,
including quality of goods and services;

 

(g)                                 Any liability for personal injury or;
property damage or for other consequential damages arising from the Covered
Conduct;

 

(h)                                 Any liability for failure to deliver items
or services due; or

 

(i)                                     Any liability of individuals (including
current or former directors, officers, employees or agents of Biovail) who have
received or receive written notification that they are the target of a criminal
investigation, are criminally indicted or charged, or are convicted, or who have
entered into or in the future enter into a statute of limitations waiver or
tolling agreement with the United States relating to the Covered Conduct.

 

5.                                       Biovail waives and shall not assert any
defenses Biovail may have to any criminal prosecution or administrative action
relating to the Covered Conduct that may be based in whole or in part on a
contention that, under the Double Jeopardy Clause in the Fifth Amendment of the
Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the
Constitution, this Agreement bars a remedy sought in such criminal prosecution
or administrative action. Nothing in this Paragraph or any other provision of
this Agreement constitutes an agreement by the United States concerning the
characterization of the Settlement Amount for purposes of the Internal Revenue
laws, Title 26 of the United States Code.

 

6.                                       Biovail fully and finally releases the
United States, its agencies, employees, servants, and agents from any claims
(including attorney’s fees, costs, and expenses of every kind and however
denominated) which Biovail has asserted, could have asserted, or may assert in
the future against the United States, its agencies, employees, servants, and
agents, related to the Covered Conduct and the United States’ investigation and
prosecution thereof.

 

5

--------------------------------------------------------------------------------


 

7.                                       The Settlement Amount will not be
decreased as a result of the denial of claims for payment now being withheld
from payment by any government entity, Medicare carrier or intermediary or any
State payer, related to the Covered Conduct; and Biovail agrees not to resubmit
to any government entity, Medicare carrier or intermediary or any State payer
any previously denied claims related to the Covered Conduct, and agrees not to
appeal any such denials of claims.

 

8.                                       Biovail agrees to the following:

 

(a)                                  Unallowable Costs Defined:  that all costs
(as defined in the Federal Acquisition Regulations (FAR) § 31.205-47 and in
Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh and
1396-1396v, and the regulations and official program directives promulgated
thereunder) incurred by or on behalf of Biovail, its present or former officers,
directors, employees, shareholders, and agents in connection with the following
shall be “Unallowable Costs” on Government contracts and under the Medicare
Program, Medicaid Program, TRICARE Program, and Federal Employees Health
Benefits Program (“FEHBP”):

 

(1)                                  the matters covered by this Agreement and
any related Plea Agreement,

 

(2)                                  the United States’ audit(s) and civil and
any criminal investigation(s) of the matters covered by this Agreement,

 

(3)                                  Biovail’s investigation, defense, and
corrective actions undertaken in response to the United States’ audit(s) and
civil and any criminal investigation(s) in connection with the matters covered
by this Agreement (including attorney’s fees),

 

(4)                                  the negotiation and performance of this
Agreement and any Plea Agreement,

 

6

--------------------------------------------------------------------------------


 

(5)                                  the payment Biovail makes to the United
States pursuant to this Agreement, including any costs and attorneys fees, and

 

(6)                                  the negotiation of, and obligations
undertaken pursuant to the CIA to;

 

(i)                                     retain an independent review
organization to perform annual reviews as described in Section III of the CIA;
and

 

(ii)                                  prepare and submit reports to the OIG-HHS.
However, nothing in this paragraph 8(a)(6) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to Biovail.

 

(b)                                 Future Treatment of Unallowable Costs: 
These Unallowable Costs shall be separately determined and accounted for by
Biovail, and Biovail shall not charge such Unallowable Costs directly or
indirectly to any contracts with the United States or any State Medicaid
Program, or seek payment for such Unallowable Costs through any cost report,
cost statement, information statement, or payment request submitted by Biovail
or any of its subsidiaries to the Medicare, Medicaid, TRICARE, or FEHBP
Programs.

 

(c)                                  Treatment of Unallowable Costs Previously
Submitted for Payment:  Biovail further agrees that within 90 days of the
effective date of this Agreement it will identify to applicable Medicare and
TRICARE fiscal intermediaries, carriers, and/or contractors, and Medicaid, and
FEHBP fiscal agents, any Unallowable Costs (as defined in this Paragraph)
included in payments previously sought from the United States, or any State
Medicaid Program, if any, including, but not limited to, payments sought in any
cost reports, cost statements, information reports, or payment requests already
submitted by Biovail or any of its subsidiaries or affiliates, and will request,
and agree that such cost reports, cost statements, information reports, or
payment requests, even if already settled, be adjusted to account for the effect
of the inclusion of the Unallowable Costs. Biovail agrees that the United
States, at a

 

7

--------------------------------------------------------------------------------


 

minimum, will be entitled to recoup from Biovail any overpayment plus applicable
interest and penalties as a result of the inclusion of such Unallowable Costs on
previously-submitted cost reports, information reports, cost statements, or
requests for payment.

 

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice, and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Biovail or any of its subsidiaries on the effect of
inclusion of Unallowable Costs (as defined in this Paragraph) on Biovail or any
of its subsidiaries’ cost reports, cost statements, or information reports.
Nothing in this Agreement shall constitute a waiver of the rights of the United
States to examine or reexamine the Unallowable Costs described in this
Paragraph.

 

9.                                       Except as otherwise expressly stated,
this Agreement is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity, except to
the extent provided for in Paragraph 2, 6 and 10 of this Agreement.

 

10.                                 Biovail agrees that it waives and shall not
seek payment for any of the health care billings covered by this Agreement from
any health care beneficiaries or their parents, sponsors, legally responsible
individuals, or third party payors based upon the claims defined as Covered
Conduct.

 

11.                                 Biovail warrants that it has reviewed its
financial situation and that it currently is solvent within the meaning of 11
U.S.C. §§ 547(b)(3) and 548(a)(1)(B)(ii)(I), and will remain solvent following
its payment to the United States of the Settlement Amount. Further, the Parties
warrant that, in evaluating whether to execute this Agreement, they (a) have
intended that the mutual promises, covenants, and obligations set forth
constitute a contemporaneous exchange for new value given to Biovail, within the
meaning of 11 U.S.C. § 547(c)(1); and (b) conclude that these mutual promises,
covenants, and obligations do in fact, constitute such a contemporaneous
exchange. Further, the Parties warrant that the mutual promises, covenants, and
obligations set forth herein are intended to and do, in fact, represent a
reasonably equivalent exchange of value which is not intended to hinder, delay,
or defraud any

 

8

--------------------------------------------------------------------------------


 

entity to which Biovail was or became indebted, on or after the date of this
transfer, all within the meaning of I 1 U.S.C. § 548(a)(1).

 

12.                                 If, within 91 days of the effective date of
this Agreement, Biovail commences, or a third party commences, any case,
proceeding, or other action under any law relating to bankruptcy, insolvency,
reorganization, or relief of debtors, (a) seeking to have any order for relief
of Biovail’s debts, or seeking to adjudicate Biovail as bankrupt or insolvent;
or (b) seeking appointment of a receiver, trustee, custodian, or other similar
official for Biovail or for all or any substantial part of Biovail’s assets,
Biovail agrees as follows:

 

(a)                                  Biovail’s obligations under this Agreement
may not be avoided pursuant to 11 U.S.C. §§ 547 or 548, and Biovail will not
argue or otherwise take the position in any such case, proceeding, or action
that: (I) Biovail’s obligations under this Agreement may be avoided under 11
U.S.C. §§ 547 or 548; (ii) Biovail was insolvent at the time this Agreement was
entered into, or became insolvent as a result of the payment made to the United
States hereunder; or (iii) the mutual promises, covenants, and obligations set
forth in this Agreement do not constitute a contemporaneous exchange for new
value given to Biovail.

 

(b)                                 If Biovail’s obligations, under this
Agreement are avoided for any reason, including, but not limited to, through the
exercise of a trustee’s avoidance powers under the Bankruptcy Code, the United
States, at its sole option, may rescind the releases in this Agreement, and
bring any civil and/or administrative claim, action, or proceeding against
Biovail for the claims that would otherwise be covered by the releases provided
in Paragraphs 2-3, above. Biovail, agrees that (i) any such claims, actions, or
proceedings brought by the United States (including any proceedings to exclude
Biovail from participation in Medicare, Medicaid, or other Federal healthcare
programs) are not subject to an “automatic stay” pursuant to 11 U.S.C.
Section 362(a) as a result of the action, case, or proceeding described in the
first clause of this Paragraph, and that Biovail will not argue or otherwise
contend that the United States’ claims, actions, or proceedings are subject to
an automatic stay; (ii) that Biovail will not plead, argue, or otherwise raise
any defenses under the theories of statute of limitations, laches, estoppel, or
similar theories, to any such civil or administrative claims, actions, or
proceeding

 

9

--------------------------------------------------------------------------------


 

which are brought by the United States within 90 calendar days of written
notification to Biovail that the releases herein have been rescinded pursuant to
this Paragraph, except to the extent such defenses were available on August 20,
2004; and (iii) the United States has a valid claim against Biovail in the
amount of $2,404,286 plus applicable penalties under the False Claims Act and
the United States may pursue its claim in the case; action, or proceeding
referenced in the first clause of this Paragraph, as well as in any other case,
action, or proceeding.

 

(c)                                  Biovail acknowledges that its agreements in
this Paragraph are provided in exchange for valuable consideration provided in
this Agreement.

 

13.                                 Biovail represents that Rolf Reininghaus has
resigned as an officer, director or employee of Biovail. Biovail agrees that it
will not employ or otherwise permit Rolf Reininghaus, directly or indirectly, to
provide any services to or have any affiliation with Biovail.

 

14.                                 Each Party to this Agreement will bear its
own legal and other costs incurred in connection with this matter, including the
preparation and performance of this Agreement.

 

15.                                 Biovail represents that this Agreement is
freely and voluntarily entered into without any degree of duress or compulsion
whatsoever.

 

16.                                 This Agreement is governed by the laws of
the United States. The Parties agree that the exclusive jurisdiction and venue
for any dispute arising between and among the Parties under this Agreement will
be the United States District Court for the District of Massachusetts, except
that disputes arising under the CIA shall be resolved exclusively under the
dispute resolution provisions in the CIA.

 

17.                                 This Agreement and the Plea Agreement
referenced in Preamble F constitutes the complete agreement between the Parties.
This Agreement may not be amended except by written consent of the Parties.

 

10

--------------------------------------------------------------------------------


 

18.                                 The individuals signing this Agreement on
behalf of Biovail represent and warrant that they are authorized by Biovail to
execute this Agreement. The United States signatories represent that they are
signing this Agreement in their official capacities and that they are authorized
to execute this Agreement.

 

20.                                 This Agreement may be executed in
counterparts, each of which constitutes an original and all of which constitute
one and the same agreement.

 

21.                                 This Agreement is binding on Biovail’s
successors, transferees, heirs, and assigns.

 

22.                                 All parties consent to the United States’
disclosure of this Agreement, and information about this Agreement, to the
public.

 

23.                                 This Agreement is effective on the date of
signature of the last signatory to the Agreement. Facsimiles of signatures shall
constitute acceptable, binding signatures for purposes of this Agreement.

 

24.                                 For purposes of construction, this Agreement
shall be deemed to have been drafted by all Parties to this Agreement and shall
not, therefore, be construed against any Party for that reason in any subsequent
dispute.

 

THE UNITED STATES OF AMERICA

 

DATED:

September 14, 2009

 

BY:

/s/ Sara Miron Bloom

 

 

 

 

Sara Miron Bloom

 

 

 

 

Assistant United States Attorney

 

 

 

 

District of Massachusetts

 

 

 

 

 

 

 

 

 

 

DATED:

9/11/09

 

BY:

/s/ Gregory E. Demske

 

 

 

 

Gregory E. Demske

 

 

 

 

Assistant Inspector General for Legal Affairs

 

 

 

 

Office of Counsel to the Inspector General United States Department of Health
and Human Services

 

11

--------------------------------------------------------------------------------


 

Biovail Corporation — DEFENDANT

 

DATED:

September 11, 2009

 

BY:

/s/ Jennifer Tindale

 

 

 

 

Jennifer Tindale

 

 

 

 

Vice President, Associate General Counsel

 

 

 

 

 

 

 

 

 

 

DATED:

9/11/09

 

BY:

/s/ Geoffery Hobart

 

 

 

 

Geoffrey Hobart

 

 

 

 

Counsel for Biovail Corporation

 

12

--------------------------------------------------------------------------------

 
